DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 8 are presented for examination.  
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 5-17-2021 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1 to 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary for the allowance of the claims is the inclusion of the novel limitation not found in the prior art made of record.  For instance, the prior art made of record, teaches numerous methodologies for management data input output (MDIO) processing.  Dropps et al. (USP 8200473) discloses a method and a system for processing management operation commands between emulation modules.  Dropps teaches that a slave (MDIO) comprises input/output ports, and registers.  Bains et al. (USPAP 2020/0195450) discloses a method for detecting a slave device at a master device comprising a single pair ethernet management device that includes registers and a input/output port.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of a controller of a first serial management interface device generating an error code based on the first frame sent to the second serial management interface device.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “a controller configured to: “generate an error code based on the first frame sent to he second serial management interface device; and store the error code in the register to send to the second serial management interface device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herman	(USPAP 2007/0101043) discloses a method for communicating between a MDIO master and an MDIO slave device wherein the MDIO devices comprises input/output pins and registers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112